DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/21 has been entered.
 Status of Claims
The amendment filed 4/2/21 is acknowledged. Claims 1, 4, 9-10, 12, 14, 17 are pending.  Claims 1, 4, 9-10, 12, 14, 17 have been amended. Claims 2, 8, 11, 13, 15-16, 18-24 are canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9-10, 12, 14, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9 and 14 recite “but not for the at least one portion of the breathing exercise during which the user is speaking”. Examiner notes that this is a negative limitation and requires explicit support in the Specification. The Specification makes no mention of this negative limitation. While paragraph 0101 mentions removing variances cause by speech, there is no mention of not comparing “the phase differences”. Examiner notes that any negative limitation or exclusionary proviso must have basis in the original disclosure and further that the mere absence of a positive recitation is not basis for an exclusion (See MPEP 2173.05(i)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9-10, 12, 14, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 14 (the rest by dependency) recite “for different calibration situations”. It is unclear what calibration situations the Applicant is referring to. Calibration of the non-contact sensor? The respiration signal? The user? 
Claims 1, 9 and 14 (the rest by dependency) recite, starting in line 2, multiple method steps “for a user and for different calibration situation”. Then on line 17, similar method steps are claimed “for the user performing a breathing exercise”. It is unclear what the distinction is between the two. 
Claims 1, 9 and 14 (the rest by dependency) recites “for a user and for different calibration situations” and further recites “for the user and for the breathing exercise”. It is unclear how much receiving and extracting is happening. For example, per the limitation “receiving, for a user and for different calibration situations, user respiration information”, is Applicant receiving information for a user and for different calibration situations separately? Similarly, per the limitation “generating, for the user and for the breathing exercise, phase differences” is the Applicant generating phase differences for the user and for the breathing exercises separately. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 4, 9-10, 12, 14, 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) extracting breathing information, generating differences between chest and abdominal breathing, generating stress level indicators, associating phase differences with stress level indicators, and comparing phase differences. The abstract idea is part of the Mathematical Concepts and/or Mental processes group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) 
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by non-patent literature of record in the application.  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Response to Amendment and Arguments
Regarding 112A rejections, Applicant’s amendments have been fully considered. The previous rejections are withdrawn. Additional rejections are presented. 
Regarding 112B rejections, Applicant’s amendments have been fully considered. The previous rejections are withdrawn. Additional rejections are presented. 
Regarding 101 Rejections Applicant argues that the claimed limitation integrate the abstract idea into a practical application, and further argues that none of the prior art teaches or suggests the claimed limitations. Examiner notes that novelty does not equate to “practical application”. The claims do not integrate into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine.
Regarding the 103 Rejection, Applicant’s amendments have been fully considered. The rejection is withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791